Citation Nr: 1628713	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  16-04 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative disc disease of the cervical and lumbar spine, fibromyalgia, and myositis. 


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1960 to January 1962.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Baltimore RO.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for  injuries to the spine stemming from a July 2015 accident at the RO has been raised by the record in a May 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A November 2014 rating decision denied compensation under 38 U.S.C.A. § 1151 for degenerative disc disease of the cervical and lumbar spine, fibromyalgia, and myositis; the Veteran did not file a timely notice of disagreement, and no evidence or new service records were received within one year of the RO decision.  

2.  The evidence associated with the claims file subsequent to the November 2014 rating decision denying compensation under 38 U.S.C.A. § 1151 for degenerative disc disease of the cervical and lumbar spine, fibromyalgia, and myositis is either redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2014 rating decision, which denied compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative disc disease of the cervical and lumbar spine, fibromyalgia, and myositis, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The evidence received subsequent to the November 2014 rating decision is not new and material to reopen the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative disc disease of the cervical and lumbar spine, fibromyalgia, and myositis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1994, the Veteran filed an initial claim for service connection for compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative disc disease of the cervical and lumbar spine, fibromyalgia, and myositis, among other injuries.  Specifically, the Veteran claimed that during the course of a hospitalization at Perry Point VA Hospital in February 1975, he was given radioactive contrast to drink prior to undergoing a GI and/or gallbladder series, and that the contrast material caused damage to his nervous system, resulting in degenerative disc disease of the cervical and lumbar spine and myositis.  He also contended that VA failed to timely diagnose and, therefore, properly treat his myositis and spine conditions, resulting in additional disability.  

The claim was denied in an April 1995 rating decision.  The RO found that there was no evidence of a nexus between the current disabilities and treatment rendered by VA in 1975.  The Veteran appealed, and ultimately the case was reviewed by this Board.  The Board issued a denial in a July 1997 decision, and the Veteran did not appeal the case to the United States Court of Appeals for Veterans Claims (Court).  Consequently, the decision of the Board became final.  See 38 U.S.C.A. §§ 7104, 7266; 38 C.F.R. §§ 20.1100, 20.1104.

Subsequently, the Veteran filed requests to reopen his claim for compensation in June 2013 and August 2014, and the RO denied reopening of the claim in April 2014 and November 2014 rating decisions, respectively.  The Veteran did not file a timely notice of disagreement (NOD), and no evidence or new service records were received within one year of the November 2014 RO decision.  38 C.F.R. § 3.156(b) and 3.156(c).  Consequently, the November 2014 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In December 2014, the Veteran filed another request to reopen his claim, and in the June 2015 rating decision on appeal, the RO denied reopening of the claim, finding that no new evidence had been received showing nexus between the claimed disabilities and treatment by VA in February 1975 or thereafter.     

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative disc disease of the cervical and lumbar spine, fibromyalgia, and myositis.  

Notwithstanding the determination of the RO regarding reopening or not reopening the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Briefly, in order to substantiate a claim under the provisions of 38 U.S.C.A. § 1151, the evidence must demonstrate a qualifying additional disability, and the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

The evidence of record at the time of the last final November 2014 rating decision denying compensation under 38 U.S.C.A. § 1151 included service treatment records, post-service treatment records, and the Veteran's statements.  

Post-service treatment records confirm that the Veteran was hospitalized at the Perry Point VA Hospital in February 1975 for epigastric pain, and that a GI and gallbladder series was conducted, which typically involves ingesting barium contrast material.  The treatment records did not suggest that the Veteran reacted poorly to ingestion of any medications or other liquids administered to him during his hospital stay.  

In April 1975, as the Veteran has reported, he was admitted to Harford Memorial Hospital with blood in his feces.  The treatment records did not make any mention of the ingestion of radioactive material, and the final diagnosis was diarrhea with rectal bleeding.  

In July 1975, the Veteran was admitted to Perry Point VA Hospital for the second time for anxiety.  No mention was made of any symptoms related to his prior hospitalization.  

The Veteran was again admitted to Perry Point VA Hospital in March 1977 for joint pain, weakness, and dizziness.  He was diagnosed with psychogenic vasovagal dizziness with hyperventilation and arthralgia without arthritis.  

VA examinations conducted following separation from service revealed persistent reports by the Veteran that his doctors were trying to poison him via medication.  For example, at an April 1987 VA examination, the VA examiner noted that the entire conversation centered on the Veteran's constant fixed delusions that people were trying to kill him, and that he was convinced that this all began in 1962 in the Army when a captain gave him some medicine which he felt almost killed him.  Since then, virtually any doctor who attempted to treat him had become suspected of trying to kill him.  For instance, the Veteran reported that he was hospitalized for cardiac problems at Perry Point a year or two ago, but even there, the doctors gave him medicine in an attempt to kill him (see also VA examination reports dated in September 1975, March 1978, March 1980, and November 1984). 

In July 1995, the Veteran was diagnosed with fibromyalgia and degenerative disc disease of the cervical and lumbar spine.  

In November 1995, the Veteran submitted an excerpt from the American Medical Association's Encyclopedia of Medicine which discussed symptoms of radiation sickness.  He contended at an RO hearing that month that the symptoms he experienced in 1975 following his treatment at VA corresponded to those listed in the article, and included bloody diarrhea, overwhelming infection, damage to the bone marrow, petechia, and damage to the lining of the respiratory tract.  He also testified at the hearing that he had a dark mark on his chest that he saw on a television program resulted from radiation poisoning.   

In June 1996, a muscle biopsy revealed mild perivascular inflammation which was consistent with myositis.  

In July 1997, the Veteran submitted an article discussing fibromyalgia that stated that some scientists believed that the syndrome may be caused by an injury or trauma that profoundly affects the central nervous system.  

In a May and June 1997 statements, the Veteran stated that his medical records dating back to the 1970s revealed multiple symptoms that were consistent with myositis, rather than fibromyalgia, and that, had VA doctors ordered the right tests and properly diagnosed him, he could have received the proper treatment.  

Based on this evidence, in the November 2014 rating decision, the RO denied reopening of the claim for compensation under 38 U.S.C.A. § 1151, finding that no new and material evidence had been received demonstrating a nexus between the current disabilities and any negligence or carelessness, to include radiation poisoning, on VA's part.        

Evidence added to the record since the time of the last final denial in November 2014 includes updated post-service treatment records, which continue to show treatment for his myositis and spine conditions, and include a November 2015 EMG study that is consistent with myositis and radiculopathy (see Virtual VA, CAPRI entry 1/20/16, PACT Note dated 11/12/15,  p. 8).  

However, none of the evidence submitted and received since the last final denial demonstrates a nexus between the current myositis and spine conditions and treatment by VA, any negligence or carelessness on VA's part in the treatment and diagnosis of the Veteran's conditions, or that failure to timely diagnose the conditions resulted in progress of the disorders.           

Moreover, the statements of the Veteran are redundant in that he has simply reiterated his assertions that VA treatment caused his disorders, or that VA failed to properly treat or diagnosis his disorders.  The essence of his statements has not changed.  

The evidence added to the record since the previous November 2014 denial of the claim for compensation benefits under 38 U.S.C.A. § 1151 does not constitute new and material evidence.  Although most of the evidence is new, in that it was not associated with the claims file prior to the last final denial in November 2014, for the reasons set forth above, such evidence is not material because it is redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  

As noted above, the statements of the Veteran on the matter are redundant and cumulative because they just reiterate previously considered assertions.  Moreover, the medical evidence continues to reveal that there is no medical nexus between the current disorders and VA treatment in 1975, and no carelessness or negligence on VA's part, so such evidence does not relate to an unestablished fact.  All the evidence together does not raise a reasonable possibility of substantiating the claim for benefits under 38 U.S.C.A. § 1151.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 cannot be reopened.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by way of an April 2015 letter, and the requirements for reopening his claim were included in the rating decision on appeal, after which time the Veteran had additional opportunities to submit additional evidence prior to readjudication of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and the Veteran's statements.

The Board notes that the Veteran has not been afforded a VA examination, nor has a VA opinion been obtained.  However, in the context of claims to reopen, the duty to provide an examination or obtain an opinion is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  In this case, the Board has determined that new and material evidence has not been received to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151.  Thus, VA's duty to provide an examination or obtain an opinion with regard to that claim is extinguished.  Woehlaert, 21 Vet. App. at 463.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).






[CONTINUED ON NEXT PAGE]

ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative disc disease of the cervical and lumbar spine, fibromyalgia, and myositis is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


